IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
   NOS. WR-82,771-01, WR-82,771-02, WR-82,771-03, WR-82,771-04 & WR-82,771-05


                          EX PARTE RODOLFO GARZA, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. 07-342, 07-343, 10-109, 10-110 & 10-111
                          IN THE 130TH DISTRICT COURT
                           FROM MATAGORDA COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of tampering

with evidence, three aggravated robberies, and two charges of engaging in organized criminal

activity. He was sentenced to ten years’ imprisonment for tampering with evidence, and to thirty-five

years’ imprisonment in each of the remaining cases. He did not appeal his convictions.

       Applicant contends, among other things, that two of his sentences are illegal, and that counsel

was ineffective for allowing him to plead guilty and true in exchange for illegal sentences. We
                                                                                                      2

remanded this application to the trial court for supplemental findings of fact and conclusions of law.

        Trial counsel filed affidavits with the trial court. Based on the affidavits and testimony from

a live hearing, the trial court determined that the cases were part of a “package deal,” and Applicant’s

pleas were involuntary. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim.

App. 1985); Ex parte Cox, 482 S.W.3d 112 (Tex. Crim. App. 2016).

        Relief is granted. The judgments in Cause Nos. 07-342, 07-343, 10-109, 10-110, and 10-111

in the 130th District Court of Matagorda County are set aside, and Applicant is remanded to the

custody of the Sheriff of Matagorda County to answer the charges as set out in the indictments and

motions to adjudicate. The trial court shall issue any necessary bench warrant within 10 days after

the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: May 4, 2016
Do not publish